      0:20-cv-04105-MGL          Date Filed 11/25/20         Entry Number 1-1      Page 1 of 4




                                                                                                          ELECTRONICALLY FILED - 2020 Sep 29 12:20 PM - CHESTER - COMMON PLEAS - CASE#2020CP1200476
 STATE OF SOUTH CAROLINA                                  IN THE COURT OF COMMON PLEAS

 COUNTY OF CHESTER                                            Docket No. 2020-CP-12-_____

 Hilton Rhoderques Hayes,

                                         Plaintiff,

 v.                                                                    SUMMONS

 Drissi Brahim and The Hertz Corporation,

                                      Defendant.


TO:    THE ABOVE-NAMED DEFENDANTS:

         YOU ARE HEREBY SUMMONED AND REQUIRED to answer the Complaint in this
action. A copy of the Complaint is attached to this Summons and is herewith served upon you. Your
Answer must be in writing and signed by you or by your attorney and must state your address or the
address of your attorney if signed by your attorney. You Answer must be served upon the undersigned
attorney for the Plaintiffs within thirty (30) days after the service thereof, exclusive of the date of
service, at 120 West Washington Street, Post Office Box 1006, Winnsboro, South Carolina 29180.

         YOU ARE HEREBY GIVEN NOTICE FURTHER that, if you fail to appear and defend
and fail to answer the complaint as required by this Summons within thirty (30) days after the service
hereof, judgment by default will be rendered against you for the relief demanded in the Complaint.

                                                          CREIGHTON B. COLEMAN, LLC
                                                          /s/Creighton B. Coleman
                                                          Creighton B. Coleman (SC Bar # 6521)
                                                          120 West Washington Street
                                                          P.O. Box 1006
                                                          Winnsboro, SC 29180
                                                          (803) 635-6884
                                                          (803) 635-9228 (fax)
                                                          creighton@colemantolen.com
                                                          Attorney for Plaintiff

September 29, 2020
Winnsboro, South Carolina




                                                      1
    0:20-cv-04105-MGL         Date Filed 11/25/20        Entry Number 1-1         Page 2 of 4




                                                                                                         ELECTRONICALLY FILED - 2020 Sep 29 12:20 PM - CHESTER - COMMON PLEAS - CASE#2020CP1200476
STATE OF SOUTH CAROLINA                               IN THE COURT OF COMMON PLEAS

COUNTY OF CHESTER
                                                      Docket No. 2020-CP-12-_____
Hilton Rhoderques Hayes,

                                     Plaintiff,
                                                                    COMPLAINT
              v.                                                (Jury Trial Demanded)

Drissi Brahim and the Hertz Corporation,

                                 Defendants.


      TO: THE ABOVE-NAMED DEFENDANT:

      The Plaintiff, complaining of the Defendant, would respectfully show unto this Court:

      1. That the Plaintiff is a citizen and resident of the County of Chester, State of South

         Carolina.

      2. That, upon information and belief, Defendant (Brahim) is a citizen and resident of the

         County of Oneida, State of New York.

      3. That the Defendant The Hertz Corporation (Hertz) is an entity organized in one of the

         States of the United States and has locations in the State of South Carolina.

      4. That on or about October 7, 2017 the Plaintiff was traveling east on SC-9 (Lancaster

         Highway). The Defendant Brahim was driving a rental car from Hertz and was traveling

         north on SC-901. That the Defendant Brahim came upon a stop sign at the intersection

         of SC 9 and SC 901 and in a reckless, wanton, negligent, willful, and careless manner, failed

         to stop at the stop sign causing the vehicle to collide with great force with the Plaintiff’s

         vehicle. As a direct and proximate result of the crash from Defendant Brahim’s negligent,

         careless, reckless, willful and wanton manner in which he had failed to stop at the stop

         sign and failed to yield the right of way, and subsequently collided with, the Plaintiff’s



                                                  2
      0:20-cv-04105-MGL           Date Filed 11/25/20        Entry Number 1-1         Page 3 of 4




                                                                                                              ELECTRONICALLY FILED - 2020 Sep 29 12:20 PM - CHESTER - COMMON PLEAS - CASE#2020CP1200476
            vehicle, the Plaintiff sustained personal injuries as more fully outlined below.

        5. That as a result of the above, the Plaintiff suffered injuries to his back, neck, left arm and

            chest all of which have and will cause the Plaintiff to undergo much physical pain, have

            and will cause the Plaintiff to spend money for medical services, and have caused and will

            cause the Plaintiff to lose money in the nature of wages and earnings.

        6. That in operating a motor vehicle on the public roadways, Defendant Brahim had a duty

            to use reasonable and due care in the operation of his vehicle.

        7. That the Defendant Brahim further had a duty to comply with all applicable traffic laws.

        8. That the Defendant Brahim was willful, wanton, careless and negligent at the place and

            time above-mentioned in the following particulars:

                a) In failing to keep a proper lookout;

                b) In failing to abide by applicable traffic laws;

                c) In failing to stop at stop sign;

                d) In failing to yield the right of way;

                e) In failing to take proper evasive action; and

                f) Such other particulars as may be learned during discovery or at the trial of this

                    matter.

        All or any of which were the direct and proximate cause of the injuries and damages suffered

by the Plaintiff herein, said acts being in violation of the statutory laws of the State of South Carolina.

        The Plaintiff is informed and believes that he is entitled to judgment against the Defendants

for actual damages plus a reasonable sum of punitive damages.

        WHEREFORE, the Plaintiff prays for judgment against the Defendants for actual and

punitive damages in an amount to be determined by a jury; for the costs of this action; and for such




                                                      3
     0:20-cv-04105-MGL           Date Filed 11/25/20      Entry Number 1-1   Page 4 of 4




                                                                                           ELECTRONICALLY FILED - 2020 Sep 29 12:20 PM - CHESTER - COMMON PLEAS - CASE#2020CP1200476
other and further relief as this Court deems just and proper.

                                               CREIGHTON B. COLEMAN, LLC
                                                /s/Creighton B. Coleman
                                               Creighton B. Coleman
                                               120 West Washington Street
                                               Post Office Box 1006
                                               Winnsboro, South Carolina 29180
                                               (803) 635 – 6884
                                               Fax 803-635-9228
                                               Attorney for Plaintiff
September 29, 2020
Winnsboro, South Carolina




                                                  4
